Exhibit 10.1

LOAN AND SECURITY MODIFICATION AGREEMENT

This Loan and Security Modification Agreement is entered into as of
September 28, 2010, by and between Rainmaker Systems, Inc. (the “Borrower”) and
Bridge Bank, National Association (“Lender”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Loan and Security Agreement, dated November 17, 2009, by and
between Borrower and Lender, as may be amended from time to time (the “Loan and
Security Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Loan and Security Agreement.

Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Loan and Security Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”

2. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modification(s) to Loan and Security Agreement:

1) The following defined terms in Section 1.1 of the Agreement are hereby added,
amended or restated as follows:

“Credit Extension” means each Advance, Existing Equipment Advance, Term Loan
Advance, Term Loan 2 Advance or any other extension of credit by Bank for the
benefit of Borrower hereunder.

“Revolving Maturity Date” means the earlier of (i) December 10, 2011, or
(ii) such date the Bank elects to terminate the Revolving Line pursuant to
Section 9.1 hereof.

“Term Loan 2 Advance” means a cash advance under Section 2.1(e).

“Term Loan Line 2” means a credit extension of up to Five Hundred Thousand
Dollars ($500,000.00).

“Term Loan 2 Availability End Date” means the last day of the Term Loan 2
Availability Period.

“Term Loan 2 Availability Period” means the day of this Loan and Security
Modification Agreement through December 31, 2010.

2) The first sentence of subsection 2.1 (a)(i) shall be amended to read as
follows:

 

  (i) Subject to and upon the terms and conditions of this Agreements, Borrower
may request Advances in an aggregate outstanding amount not to exceed the lesser
of (i) the Borrowing Base plus $500,000, or (ii) the Revolving Line, minus, in
each case, the aggregate face amount of all outstanding Letters of Credit and
the aggregate amount of outstanding Existing Equipment Advances, the aggregate
amount of outstanding Term Loan Advances and the aggregate amount of outstanding
Term Loan 2 Advances.

3) The first sentence of subsection 2.1(d) entitled Letters of Credit Sublimit
is hereby amended immediately following “and Term Loan Advances” to include “and
Term Loan 2 Advances”.

4) The following shall be added as subsection (e) into Section 2.1 entitled
“Credit Extensions”:

(e) Term Loan 2 Advances.

(i) Subject to and upon the terms and conditions of this Agreement, during

 

1



--------------------------------------------------------------------------------

the Term Loan 2 Availability Period, Lender will make advances (each, a “Term
Loan 2 Advance”, collectively “Term Loan 2 Advances”) to Borrower in an
aggregate amount not to exceed the Term Loan Line 2.

(ii) Interest shall accrue from the date of each Term Loan 2 Advance at the rate
specified in Section 2.3, and shall be payable monthly on the tenth day of each
month so long as any Term Loan 2 Advances are outstanding. Any Term Loan 2
Advance that is outstanding on the Term Loan 2 Availability End Date, together
with any outstanding Existing Equipment Advances and Term Loan Advances, shall
be payable in twenty-seven (27) equal monthly installments in the amount of
$112,309.00, plus all accrued interest, beginning on the tenth day of the month
following the Term Loan 2 Availability End Date, and continuing on the same day
of each month thereafter through the Term Loan Maturity Date. Additionally, on
the Term Loan 2 Availability End Date, any amounts outstanding from Term Loan
Advances, Term Loan 2 Advances, and Existing Equipment Advances in excess of
$3,050,000.00 shall be immediately due and payable. Upon the Term Loan Maturity
Date, all amounts owing under this Section 2.1(b), (c) and (e) shall be
immediately due and payable. Term Loan 2 Advances, once repaid, may not be
reborrowed. Borrower may prepay any Term Loan 2 Advances without penalty or
premium.

(iii) When Borrower desires to obtain an Term Loan 2 Advance, Borrower shall
notify Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:00 p.m. Pacific time three (3) Business Days before the
day on which the Term Loan 2 Advance is to be made. Such notice shall be
substantially in the form of Exhibit B. The notice shall be signed by a
Responsible Officer or its designee.

5) Section 2.2, entitled “Overadvances”, is hereby amended to read as follows:

2.2 Overadvances. If the aggregate amount of the outstanding Advances plus the
aggregate face amount of all outstanding Letters of Credit, Term Loan Advances,
Term Loan 2 Advances, and Existing Equipment Advances exceeds the lesser of
(i) the Borrowing Base plus $500,000, or (ii) the Revolving Line at any time,
Borrower shall immediately pay to Bank, in cash, the amount of such excess. On
the Term Loan 2 Availability End Date, if the sum of the aggregate amount of
outstanding Term Loan Advances, the Term Loan 2 Advances, and Existing Equipment
Advances exceeds $3,050,000, Borrower shall immediately pay to Bank, in cash,
the amount of such excess.

6) The following subsection shall be inserted in to Section 2.3 (a) entitled
“Interest Rates”:

(iv) Term Loan 2 Advances. Except as set forth in Section 2.3(b), the Term Loan
2 Advances shall bear interest, on the outstanding Daily Balance thereof, at a
fixed rate per annum equal to six percent (6.00%).

7) Item (e) of the last section of the first paragraph of Section 6.3 entitled
Financial Statements, Reports, Certificates is hereby amended to read as
follows:

(e) such budgets, sales projections, operating plans or other financial
information as Bank may reasonably request from time to time, provided
Borrower’s Board-approved semi-annual financial projections shall be delivered
to Bank within thirty (30) days of Board approval.

8) Section 6.7 is hereby amended as follows:

6.7 Accounts. Borrower shall maintain its depository, operating, and investment
accounts with Bank and in the case of any deposit accounts not maintained with
Bank, grant to Bank a first priority perfected security interest in and
“control” (within the meaning of Section 9104 of the California Uniform
Commercial Code) of such deposit

 

2



--------------------------------------------------------------------------------

account pursuant to documentation acceptable to Bank. Borrower shall, at all
times maintain an amount no less than (i) the aggregate amount of all
outstanding Obligations plus $500,000.00 or (ii) $2,000,000, whichever is
greater, in its unrestricted cash deposit accounts maintained with Bank.

9) Section 7.12 is hereby amended to read as follows:

7.12 Capital Expenditures. Borrower will not incur capital expenditure expenses
in excess of $3,000,000 per annum.

3. CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

4. PAYMENT OF THE FACILITY FEE AND TERM LOAN 2 LINE FACILITY FEE. Borrower shall
pay Lender fees in the amount of $1,000 (“Term Loan 2 Line Facility Fee”) plus
$10,000.00 (“Facility Fee”) plus all out-of-pocket expenses.

5. NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Loan and Security
Modification Agreement without Releasing Party’s assurance that it has no claims
against Lender or any of Lender’s officers, directors, employees or agents.
Except for the obligations arising hereafter under this Loan and Security
Modification Agreement, each Releasing Party releases Lender, and each of
Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have now had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby. Releasing
Party waives the provisions of California Civil Code section 1542, which states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Loan and Security Modification Agreement and the Agreement, and/or
Lender’s actions to exercise any remedy available under the Agreement or
otherwise.

6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Loan and Security Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Loan and Security Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Loan and Security Modification Agreement shall constitute a satisfaction of
the Indebtedness. It is the intention of Lender and Borrower to retain as liable
parties all makers and endorsers of Existing Documents, unless the party is
expressly released by Lender in writing. No maker, endorser, or guarantor will
be released by virtue of this Loan and Security Modification Agreement. The
terms of this paragraph apply not only to this Loan and Security Modification
Agreement, but also to any subsequent Loan and Security modification agreements.

7. CONDITIONS. The effectiveness of this Loan and Security Modification
Agreement is conditioned upon payment of the Term Loan 2 Line Facility Fee and
Facility Fee.

 

3



--------------------------------------------------------------------------------

8. COUNTERSIGNATURE. This Loan and Security Modification Agreement shall become
effective only when executed by Lender and Borrower.

 

BORROWER:

    LENDER: RAINMAKER SYSTEMS, INC.     BRIDGE BANK, NATIONAL ASSOCIATION By:  

/s/ Steve Valenzuela

    By:  

/s/ Sarah Norris

Name:  

Steve Valenzuela

    Name:  

Sarah Norris

Title:  

CFO

    Title:  

Vice President

 

4